PER CURIAM.
This cause is before us on appeal from a final judgment in favor of appellee, holding that, although appellee was at fault in breaching the terms of the contract between the parties and in violation of the covenant not to compete, the covenant not to compete was unreasonable as to time and area. The reasonableness of the covenant not to compete was not raised by the parties as an issue at trial, nor was it tried by express or implied consent. Tomasello, Inc. v. Ce Los Santos, 394 So.2d 1069 (Fla. 4th DCA 1981).
Accordingly, the judgment, to the extent dependent upon that determination, is reversed and the cause remanded for such further proceedings in accordance herewith as may be required to carry out the agreement between the parties.
ERVIN, C.J., and BOOTH and WENT-WORTH, JJ., concur.